Por cuanto, en la Corte de Distrito de Ponce, Enrique Irizarry Irizarry fué acusado de asesinato en segundo grado y luego de un juicio por jurado se le condenó por el delito de homicidio voluntario y se le sentenció a tres años de presidio;
Por cuanto, visto el récord del caso, los alegatos de ambas par-tes y el informe oral del Fiscal de esta Corte, y apareciendo que el juicio se celebró ante un jurado, que tuvo ante sí bastante prueba tendente a demostrar que el acusado atacó y ¿lió muerte voluntaria-mente a Silvestre Rodríguez;
Pon cuanto, el único error alegado en apelación es que el acu-sado actuó en defensa propia, contención que también fué presen-tada en la corte inferior;
Pob cuanto, la única prueba en apoyo de la teoría de- la defensa consistió en el testimonio del propio acusado, que el jurado tuvo de-recho a no' creer, especialmente en vista de la prueba presentada por El Pueblo;
Por cuanto, el apelante no nos convence de que hubo error, pa-sión o prejuicio en el veredicto del jurado;
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce en el caso de epígrafe con fecha 21 de noviem-bre, 1933.